Form: ICB-16001-04 rev. 01

   UNITED STATES BANKRUPTCY COURT
   DISTRICT OF NEW JERSEY


   Isabel C. Balboa
   Chapter 13 Standing Trustee
   Cherry Tree Corporate Center
   Chapter 13 Standing Trustee
   Cherry Tree Corporate Center
   535 Route 38, Suite 580
   Cherry Hill, NJ 08002-2977
   (856) 663-5002

   In Re:                                                  Proceedings in Chapter 13
         MELISSA BARBEN
                                                           Case No.: 19-16891 (JNP)

                                                           CERTIFICATION OF ISABEL C.
                                           Debtor(s)       BALBOA, CHAPTER 13 STANDING
                                                           TRUSTEE, TO DISMISS DEBTOR(S)’
                                                           CHAPTER 13 BANKRUPTCY CASE




      I, Isabel C. Balboa, Chapter 13 Standing Trustee (“Trustee”) am authorized to make this

certification.




1. I am the Chapter 13 Standing Trustee for Region 3 pursuant to an order entered by the Office

      of the United States Trustee, United States Department of Justice.

2. I am personally familiar with the matters set forth herein and I am qualified to testify about

      them.

3. This Court has exclusive jurisdiction over this matter pursuant to 28 U.S.C. § 157 and 11

      U.S.C. § 105.

4. Pursuant to the Order Confirming Chapter 13 Plan, the Court ordered the Debtor(s) to
    perform as follows:... that if the debtor should fail to make plan payments for a period of

    more than 30 days, the Standing Trustee may file, with the Court and serve upon the Debtor

    and Debtor's Counsel, a Certification of Non-Receipt of Payment and request that the debtor's

    case be dismissed. The debtor shall have fourteen (14) days within which to file with the

Court       and serve upon the Trustee a written objection to such Certification.

5. I hereby certify that the Debtor(s) has/have not performed as Ordered by the Court in that the

    Debtor(s) has/have fallen behind in his/her/their Trustee payments.

6. Debtor(s)’ case should be dismissed as the Debtor(s) is/are in arrears in the amount of

    $1,540.00 to the Trustee. Debtor(s) last payment was received on 07/13/2020

    in the amount of $1,000.00.

    Therefore, pursuant to 11 U.S.C. § 1307, the Trustee respectfully requests that the Court enter

    an Order to Dismiss Debtor(s)' Chapter 13 Bankruptcy Case.




    I certify under penalty of perjury that the foregoing is true and correct.




Dated: 08/21/2020                                        By: /s/ Isabel C. Balboa
                                                         Isabel C. Balboa
                                                         Chapter 13 Standing Trustee
